      Case 6:21-cv-00162-ADA-JCM Document 118-3 Filed 05/27/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

 JENNILYN SALINAS, LINDSEY               §
 NGUYEN, DEANNA LORRAINE, et             §
 al.                                     §
                                         §
        Plaintiffs.                      §
                                         §
 v.                                      §     CIVIL ACTION NO. 6:21-CV-162
                                         §
 NANCY PELOSI, MITCH                     §
 McCONNELL, CHUCK SCHUMER,               §
 MARK ZUCKERBERG, et al.                 §
                                         §
        Defendants.                      §

                     ENTRY OF DEFAULT AGAINST
            DEMOCRAT CONGRESSIONAL CAMPAIGN COMMITTEE

        Whereas the First Amended Complaint was filed in this case on March 24,

2021; that the summons and complaint were duly served upon Defendant Democrat

Congressional Campaign Committee, and no answer or other pleading has been filed

by said defendant as required by law;

        Therefore, upon request of the plaintiffs, default is hereby entered against

Defendant Democrat Congressional Campaign Committee, as provided in Fed. R. Civ.

P. 55(a).



                                              ___________________________
                                              U.S. DISTRICT CLERK
